DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species I (Figures 9-10) in the reply filed on November 11, 2021, is acknowledged.  The traversal is on the ground(s) that: The Restriction Requirement is not proper under criterion (A). The Office Action simply recites portions of claims 1 and 4, and contends that the Species are distinct and not obvious variants of each other. The Office Action does not provide any reasons for how the inventions are independent or distinct as claimed. Even assuming, arguendo, that the Species within Groups I and II are independent or distinct, Applicant respectfully submits that criteria (B) has not been established, and that any burdens on the Examiner in addressing claims 1-8 in this application are minimal. Applicant respectfully submits that no additional searching would be required to examine all of the pending claims together because a search of a syringe assembly in which movement of the plunger head causes expelling of the syringe assembly's contents. Therefore, no serious burden is placed on the Examiner by examining all of the Species of Groups I and II in a single application (Remarks, page 2). 
	This is not found persuasive because the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, Species I (Figures 9-10) at least claims a conduit extending across the plunger head between the proximal chamber and the opening at the distal end of the syringe barrel, wherein .
The requirement is still deemed proper and is therefore made FINAL.
Currently, claims 1-3 are under examination, as drawn to elected Species I (Figures 9-10).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “notches or protrusions” (claim 3, line 2) and “a corresponding flap” (claim 3, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
	In regards to claim 1, line 17, “movement” should be changed to “the movement”.
	In regards to claim 1, line 18, “fluid” should be changed to “a fluid”.

	In regards to claim 2, line 1, “wherein,” should be changed to “wherein”.
	In regards to claim 2, line 1, “movement” should be changed to “the movement”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: that the conduit is already fixed with respect to the syringe barrel. With claim 2, lines 2-3, reciting that the conduit “remains fixed” with respect the syringe barrel, there is an omitted structural cooperative relationship that the conduit is already fixed with respect to the syringe barrel providing antecedent basis for the conduit “remains fixed” with respect the syringe barrel in claim 2, lines 2-3.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In regards to claim 3, line 3 recites the limitation "the actuator portion".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 24, 31, and 33 of U.S. Patent No. 9,352,096. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a syringe assembly having a reduced profile prior to use, a syringe barrel, a plunger assembly, and a conduit.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,507,288. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a syringe assembly having a reduced profile prior to use, a syringe barrel, a plunger assembly, and a conduit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prestidge et al (US 6,746,420).
	In regards to claim 1, Prestidge et al teaches a syringe assembly (Figures 1-2) having a reduced profile prior to use, comprising: 
a syringe barrel (housing 12) having an inside surface defining a chamber (chamber 26), an open proximal end (second end 18), and a distal end (first end 16) having an opening therethrough (Figures 1-2)
a plunger assembly (drawstring 38 and seal 24) disposed at least partially within the syringe barrel, the plunger assembly comprising an elongate plunger rod (drawstring 38) and a plunger head (seal 24) disposed on the plunger rod and slidably disposed within the syringe barrel, the plunger head separating the chamber of the syringe barrel into a proximal chamber adjacent the proximal end and a distal chamber adjacent the distal end (Figures 1-2)
a conduit (needle 28) extending across the plunger head between the proximal chamber and the opening at the distal end of the syringe barrel, wherein the conduit is radially centered with respect to a general elongated axis of the syringe barrel (Figures 1-2)
wherein the syringe assembly is adapted to contain a fluid (parenteral fluid) in the proximal chamber (column 4, lines 55-56)
wherein the fluid contained within the proximal chamber is adapted to be expelled through the conduit and out of the opening at the distal end of the syringe barrel upon movement of the plunger head toward the proximal end of the syringe barrel (Figures 1-2)
wherein movement of the plunger head toward the proximal end of the syringe barrel occurs based on conventional operation of expelling fluid from a conventional syringe with a squeezing movement between a thumb and forefinger (Figures 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prestidge et al, as applied to claim 1 above, and further in view of Nerney (US 6,368,308).
	In regards to claim 3, Prestidge et al does not teach wherein an external surface of the syringe barrel comprises notches or protrusions at predetermined increments adapted to interact with a corresponding flap extending from an interior perimeter of the actuator portion to provide an indication of movement of the plunger head within the syringe barrel. Nerney teaches a syringe assembly (Figure 4) wherein an external surface of a syringe barrel (barrel 16) comprises notches (elongate grooves, not shown) at predetermined increments adapted to interact with a .

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regards to claim 2, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a syringe assembly, as claimed, specifically including wherein, upon movement of the plunger head toward the proximal end of the syringe barrel, the conduit remains fixed with respect to the syringe barrel.  
	Prestidge et al teaches wherein, upon movement of the plunger head (seal 24) toward the proximal end of the syringe barrel (housing 12), the conduit (needle 28) moves with respect to the syringe barrel (Figures 1-2), thus not teaching that the conduit remains fixed with respect to the syringe barrel. It would not have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the conduit, of the assembly of Prestidge et al, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783